Warner, J.
This was a motion made in the Court below to punish the defendant for a breach of an injunction which had been issued against him. An injunction to restrain proceedings at law, or a special injunction to restrain some particular act, is usually directed to the party, his counselors, attorneys, solicitors and agents, or to his servants, workmen and agents, consequently, if they, or either of them, having had notice of the injunction, do anything inhibited by it, they will be guilty of contempt: 3d Daniels’ Chan. Practice, 1907. Where an injunction had issued upon a( creditor’s bill, prohibiting the defendant from transferring, assigning, delivering, or in any way interfering with or disposing of his property or effects, any active interference with the property by the defendant, or his agent, for the purpose of having the legal title to the same transferred to another, and thereby deprive the complainant of the equitable lien he has acquired thereon by the filing of his bill, was held to be a breach of the injunction, and the fact that the defendant, in violating the injunction, acted under the erroneous advice of counsel, will not protect him from a fine sufficient to compensate the adverse party for the injury sustained. Lansing vs. Easton, 7th Paige’s Chan. Rep., 364.
In this case the defendant told the agent of the Receiver, who had the cotton in possession, that the complainant’s injunction bill had been settled or disposed of, and that he had turned over the four bales of cotton to his counsel in bankruptcy, when, in fact, the injunction bill had not been settled or disposed of. The question before the Court below was, whether the defendant, his attorneys or agents, had violated the injunction, and were guilty of a contempt, for disobeying the process of the Court. The Court below held that the defendant had violated the injunction upon the state-*195merit of facts contained in the record, and we have no disposition to control the discretion of the Court below in regard to the judgment rendered by him in this case. The first duty of parties and their counsel is 'obedience to all lawful orders of the Court. Let the judgment of the Court below be affirmed.